NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ____________

                      No. 14-1843
                     ____________

         ANTHONY V. OTTILIO, Individually;
            OTTILIO PROPERTIES LLC,

                                        Appellants

                           v.

        VALLEY NATIONAL BANCORP;
 VALLEY NATIONAL BANK; MICHAEL GHABRIAL;
               JOHN CINA;
           ANDREW B. ABRAMSON;
           ROBERT C. SOLDOVERI;
            HANS KRETCHMAN;
          ALFRED SORRENTINO, JR.;
    GENOVA BURNS GIANTOMASI WEBSTER
               ____________

     On Appeal from the United States District Court
               for the District of New Jersey
                  (D.C. No. 13-cv-07154)
      District Judge: Honorable Anne E. Thompson
                       ____________

       Submitted Under Third Circuit LAR 34.1(a)
                   January 15, 2015

Before: HARDIMAN, SCIRICA and BARRY, Circuit Judges

                (Filed: January 22, 2015)
                                         ____________

                                           OPINION*
                                         ____________

HARDIMAN, Circuit Judge

          Anthony Ottilio appeals the District Court’s order dismissing his civil case. We will

affirm.

                                                I

          Ottilio and his company, Ottilio Properties, LLC, owned several properties that

were foreclosed upon. Thereafter, Ottilio filed an 11-count complaint alleging that his

lawyer and banker duped him into executing cross-collateralized mortgages that

empowered the bank to foreclose on all of his properties after he defaulted on just one

mortgage. Nine of Ottilio’s claims were based on state law, while two claims alleged

violations of the Racketeer Influenced and Corrupt Organizations Act (RICO), 18 U.S.C.

§ 1962(c) and (d).

          The District Court dismissed Ottilio’s complaint under Federal Rule of Civil

Procedure 12(b)(6), holding that Ottilio had failed to state a federal claim under RICO

and declining to exercise supplemental jurisdiction over the state law claims. Specifically,

the Court determined that Ottilio did not properly allege a predicate act of racketeering

activity as required by 18 U.S.C. §§ 1961(1) and 1962(c). Although Ottilio alleged mail


          *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
                                                2
or wire fraud as a predicate act, he did not provide any specificity regarding the purpose

of the wires or mailings; nor did he allege who sent them, when they were sent, or how

they fit into the purported fraudulent scheme. As an alternative (and independent) ground

for dismissal, the Court noted that Ottilio alleged only a single scheme, not the multiple

predicate acts required by the statute. 18 U.S.C. §§ 1961(5), 1962(c). Ottilio appeals.

                                             II1

       Ottilio’s arguments are largely nonresponsive to the District Court’s stated reasons

for dismissal. He first argues that he properly alleged mail or wire fraud as a predicate act

because innocent mailings in furtherance of a RICO scheme can satisfy that requirement.

But the District Court did not dismiss because Ottilio alleged only an innocent mailing—

it dismissed because he did not allege mail or wire fraud with any particularity at all. In

his brief, Ottilio claims that he “satisfied the wire and mail requirements of pleading a

RICO cause of action” by alleging merely:

       24. All Defendants acted in connection with a common enterprise that
       affecting [sic] interstate commerce.

       25. The Defendants used the U.S. mails and wirings sent or delivered
       through private or commercial interstate carriers in furtherance of their
       enterprise.

Ottilio Br. 14–15. These averments fall well short of the requirement that the facts

pleaded be “sufficient to show that the plaintiff has a ‘plausible claim for relief.’” Fowler


       1
      The District Court had jurisdiction over the RICO claims under 18 U.S.C. § 1964.
We have jurisdiction over this appeal under 28 U.S.C. § 1291.
                                              3
v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009) (quoting Ashcroft v. Iqbal, 556
U.S. 662, 679 (2009)). Bare allegations such as these are insufficient to survive a motion

to dismiss, especially given that a RICO predicate act of mail or wire fraud must be

pleaded with even greater particularity. See Fed. R. Civ. P. 9(b); Lum v. Bank of Am., 361
F.3d 217, 223–24 (3d Cir. 2004), abrogated in part on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 557 (2006).

          Nor is Ottilio’s second argument persuasive. He claims that he successfully alleged

a pattern of racketeering—that is, at least two occurrences of a predicate act, 18 U.S.C.

§ 1961(5)—because one Appellee-Defendant, a bank employee, was convicted of

accepting bribes in exchange for selling bank property at a reduced price. This argument

is inapposite. Although the bribery conviction reflects poorly on the bank employee (and

perhaps the bank), it sheds no light on whether Ottilio’s bank and his law firm conspired

to defraud victims of their property on multiple occasions. Indeed, as the District Court

recognized, Ottilio was unable to name a single other alleged victim of the alleged RICO

enterprise at oral argument. Merely pointing out that a bank employee has accepted

bribes, without averring any facts linking that crime to the alleged RICO violations, falls

short of the “facial plausibility” needed to withstand a motion to dismiss. Iqbal, 556 U.S.

at 678.

          In sum, the District Court noted two related shortcomings in Ottilio’s pleading and

each sufficed to dismiss his RICO claims. And after dismissing the federal claims, the

                                               4
District Court did not abuse its discretion in choosing not to exercise supplemental

jurisdiction over the state law claims. Accordingly, we will affirm the order of the District

Court.




                                              5